CLD-251                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1181
                                      ___________

                           IN RE: DERRICK JOHNSON,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                          (Related to Civ. No. 3-13-cv-02184)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 8, 2014
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                              (Opinion filed: May 15, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Derrick Johnson, proceeding pro se, seeks a writ of mandamus directing the

United States District Court for the Middle District of Pennsylvania to rule on a motion to

compel discovery and motions for reconsideration. For the reasons that follow, we will

deny the mandamus petition.

       In 2007, Johnson was convicted of bank robbery in the United States District

Court for the Northern District of Texas. He was sentenced to 115 months of
imprisonment. Thereafter, Johnson unsuccessfully sought relief under 28 U.S.C. § 2255

and through applications to file successive § 2255 motions.

        In August 2013, Johnson filed a petition under 28 U.S.C. § 2241 in the United

States District Court for the Middle District of Pennsylvania, where he is currently

incarcerated. By order entered September 24, 2013, the District Court dismissed the

petition for lack of jurisdiction, concluding that § 2255 was not inadequate or ineffective

to test his ineffective assistance of counsel claims. Over the next three months, Johnson

filed several motions in the District Court, including a motion to compel discovery and

motions for reconsideration under Federal Rule of Civil Procedure 59(e).

        While those motions were pending, Johnson filed the present mandamus petition

in this Court, seeking “to mandate the legal disposition of his motion[s] under Rule 59(e)

and the motion to compel.” By order entered April 15, 2014, the District Court denied

Johnson’s outstanding motions. Accordingly, we will deny the mandamus petition as

moot.




                                             2